Mr. Justice Wole
delivered the opinion of the court.
A motion for reconsideration based on two grounds alleged not to have been taken into account by this court.
First, that on reversing the existing judgment for the defendant this court had no proper basis for estimating the amount of damages caused to the complainant. In other words, there was not sufficient evidence of the damages to the automobile.
The court below in its opinion said that the complainant might have segregated the damages caused by the collision from those caused by the fire, but that the complainant had *414done nothing more than show the total destruction of the automobile. The uncontradicted evidence was that the automobile was totally destroyed. There was also testimony lending to show that the automobile at the time of the accident was worth from $1,200 to $1,300; that the complainant’s father gave him the automobile in part and also charged complainant $600, ultimately to be charged against his inheritance. The accident occurred two or three months after the transfer to the complainant. No attempt was made at the trial to challenge the value of the car as testified to by the complainant and his witnesses.
The other ground of reconsideration we do not find to be at all sound. The defendant alleged that the complainant had not paid the full amount due on the car, as required by the policy. The evidence showed that the title had fully passed to the complainant and that his father had merely given him an advance of $600.
The motion for reconsideration should be overruled.